Exhibit 10.8

KRAFT FOODS INC.

AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN

(As Amended and Restated as of December 31, 2009)

Section 1. Purpose; Definitions.

The purpose of the Plan is to support the Company’s ongoing efforts to develop
and retain world-class leaders and to provide the Company with the ability to
provide incentives more directly linked to the profitability of the Company’s
businesses and increases in shareholder value.

For purposes of the Plan, the following terms are defined as set forth below:

 

(a) “Annual Incentive Award” means an Incentive Award made pursuant to
Section 5(a)(vi) with a Performance Cycle of one year or less.

 

(b) “Awards” mean grants under the Plan or, to the extent relevant, under any
Prior Plan, of Incentive Awards, Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Deferred Stock Units, or Other
Stock-Based Awards.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Cause” means termination because of:

 

  (i) Continued failure to substantially perform the Participant’s job’s duties
(other than resulting from incapacity due to disability);

 

  (ii) Gross negligence, dishonesty, or violation of any reasonable rule or
regulation of the Company where the violation results in significant damage to
the Company; or

 

  (iii) Engaging in other conduct which adversely reflects on the Company in any
material respect.

 

(e) “Change in Control” has the meaning set forth in Section 6.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

 

(g) “Commission” means the Securities and Exchange Commission or any successor
agency.

 

1



--------------------------------------------------------------------------------

(h) “Committee” means the Human Resources and Compensation Committee of the
Board or a subcommittee thereof, any successor thereto or such other committee
or subcommittee as may be designated by the Board to administer the Plan.

 

(i) “Common Stock” or “Stock” means the Class A Common Stock of the Company.

 

(j) “Company” means Kraft Foods Inc., a corporation organized under the laws of
the Commonwealth of Virginia, or any successor thereto.

 

(k) “Deferred Stock Unit” means such Award as described in Section 5(a)(v).

 

(l) “Economic Value Added” means net after-tax operating profit less the cost of
capital.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

 

(n) “Fair Market Value” means, as of any given date, the mean between the
highest and lowest reported sales prices of the Common Stock on the New York
Stock Exchange-Composite Transactions or, if no such sale of Common Stock is
reported on such date, the fair market value of the Stock as determined by the
Committee in good faith; provided, however, that the Committee may in its
discretion designate the actual sales price as Fair Market Value in the case of
dispositions of Common Stock under the Plan.

 

(o) “Good Reason” means:

 

  (i) the assignment to the Participant of any duties substantially inconsistent
with the Participant’s position, authority, duties or responsibilities in effect
immediately prior to the Change in Control, or any other action by the Company
that results in a marked diminution in the Participant’s position, authority,
duties or responsibilities, excluding for this purpose:

 

  a. changes in the Participant’s position, authority, duties or
responsibilities which are consistent with the Participant’s education,
experience, etc.; or

 

  b. an isolated, insubstantial and inadvertent action not taken in bad faith
and that is remedied by the Company promptly after receipt of notice thereof
given by the Participant;

 

  (ii) any material reduction in the Participant’s base salary, annual incentive
or long-term incentive opportunity as in effect immediately prior to the Change
in Control;

 

2



--------------------------------------------------------------------------------

  (iii) the Company’s, its subsidiaries’ or affiliates’ requiring the
Participant to be based at any office or location other than any other location
which does not extend the Participant’s home to work location commute as of the
time of the Change in Control by more than 50 miles;

 

  (iv) the Company’s, its subsidiaries’ or affiliates’ requiring the Participant
to travel on business to a substantially greater extent than required
immediately prior to the Change in Control; or

 

  (v) any failure by the Company to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, as required by Section 6 of the Plan.

The Participant must notify the Company of any event purporting to constitute
Good Reason within 45 days following the Participant’s knowledge of its
existence, and the Company shall have 20 days in which to correct or remove such
Good Reason, or such event shall not constitute Good Reason.

 

(p) “Incentive Award” means any Award that is either an Annual Incentive Award
or a Long-Term Incentive Award.

 

(q) “Incentive Stock Option” means any Stock Option that is designated as being
an Incentive Stock Option and complies with Section 422 (or any amended or
successor provision) of the Code.

 

(r) “Long-Term Incentive Award” means an Incentive Award made pursuant to
Section 5(a)(vi) with a Performance Cycle of more than one year.

 

(s) “Nonqualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

(t) “Other Stock-Based Award” means an Award made pursuant to Section 5(a)(iii).

 

(u) “Participant” means any eligible individual as set forth in Section 3 to
whom an Award is granted.

 

(v) “Performance Cycle” means the period selected by the Committee during which
the performance of the Company or any subsidiary, affiliate or unit thereof or
any individual is measured for the purpose of determining the extent to which an
Award subject to Performance Goals has been earned.

 

(w) “Performance Goals” mean the objectives for the Company or any subsidiary or
affiliate or any unit thereof or any individual that may be established by the
Committee for a Performance Cycle with respect to any performance-based Awards
contingently awarded under the Plan. Performance Goals may be provided in
absolute terms, or in relation to the Company’s peer group. The Company’s peer
group will be determined by the Committee, in its sole discretion. The
Performance Goals for Awards that are intended to constitute “performance-based”
compensation within the meaning of Section 162(m) (or any amended or successor
provision) of the Code shall be based on one or more of the following criteria:
net earnings or net income (before or after taxes), operating income, earnings
per share, net sales or revenue growth, adjusted net income, net operating
profit or income, return measures (including, but not limited to, return on
assets, capital, invested capital, equity, sales, or revenue), cash flow
(including, but not limited to, operating cash flow, free cash flow, cash flow
return on equity, and cash flow return on investment), earnings before or after
taxes, interest, depreciation, and/or amortization, gross or operating margins,
productivity ratios, share price (including, but not limited to, growth measures
and total shareholder return), cost control, margins, operating efficiency,
market share, customer satisfaction or employee satisfaction, working capital,
management development, succession planning, taxes, depreciation and
amortization or Economic Value Added.

 

3



--------------------------------------------------------------------------------

(x) “Plan” means this Kraft Foods Inc. 2005 Performance Incentive Plan, as
amended and restated as of May 20, 2009, as further amended from time to time.

 

(y) “Prior Plan” means the Kraft Foods Inc. 2001 Performance Incentive Plan.

 

(z) “Restricted Period” means the period during which an Award may not be sold,
assigned, transferred, pledged or otherwise encumbered.

 

(aa) “Restricted Stock” means an Award of shares of Common Stock pursuant to
Section 5(a)(iv).

 

(bb) “Restricted Stock Unit” means such Award as described in Section 5(a)(v).

 

(cc) “Spread Value” means, with respect to a share of Common Stock subject to an
Award, an amount equal to the excess of the Fair Market Value, on the date such
value is determined, over the Award’s exercise or grant price, if any.

 

(dd) “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Section 5(a)(ii).

 

(ee) “Stock Option” means an Incentive Stock Option or a Nonqualified Stock
Option granted pursuant to Section 5(a)(i).

 

4



--------------------------------------------------------------------------------

Section 2. Administration.

The Plan shall be administered by the Committee, which shall have the power to
interpret the Plan and to adopt such rules and guidelines for carrying out the
Plan as it may deem appropriate. The Committee shall have the authority to adopt
such modifications, procedures and subplans as may be necessary or desirable to
comply with the laws, regulations, compensation practices and tax and accounting
principles of the countries in which the Company, or a subsidiary or an
affiliate thereof, may operate to assure the viability of the benefits of Awards
made to individuals employed in such countries and to meet the objectives of the
Plan.

Subject to the terms of the Plan, the Committee shall have the authority to
determine those employees eligible to receive Awards and the amount, type and
terms of each Award and to establish and administer any Performance Goals
applicable to such Awards. The Committee may delegate its authority and power
under the Plan to one or more officers of the Company, subject to guidelines
prescribed by the Committee, but only with respect to Participants who are not
subject to either Section 16 (or any amended or successor provision) of the
Exchange Act or Section 162(m) (or any amended or successor provision) of the
Code.

Any determination made by the Committee or by one or more officers pursuant to
delegated authority in accordance with the provisions of the Plan with respect
to any Award shall be made in the sole discretion of the Committee or such
delegate, and all decisions made by the Committee or any appropriately
designated officer pursuant to the provisions of the Plan shall be final and
binding on all persons, including the Company and Plan Participants.

Section 3. Eligibility.

Salaried employees of the Company, its subsidiaries and affiliates who are
responsible for or contribute to the management, growth and profitability of the
business of the Company, its subsidiaries or its affiliates, are eligible to be
granted Awards under the Plan.

Section 4. Common Stock Subject to the Plan.

 

(a) Common Stock Available. The total number of shares of Common Stock reserved
and available for distribution pursuant to the Plan shall be 168,000,000 shares,
which consists of 150,000,000 shares that were approved in 2005 and 18,000,000
shares that were added as of the May 20, 2009 Amendment and Restatement. An
amount not to exceed 27,509,964 shares of Common Stock may be issued pursuant to
Restricted Stock Awards, Restricted Stock Unit Awards, Deferred Stock Unit
Awards, Other Stock-Based Awards, and Incentive Awards, except that Other
Stock-Based Awards with values based on Spread Values shall not be included in
this limitation; and except further, that Restricted Stock Awards, Restricted
Stock Unit Awards, Deferred Stock Unit Awards, Other Stock-Based Awards, and
Incentive Awards granted prior to May 20, 2009 shall not be included in this
limitation. Except as otherwise provided herein, any Award made under the Prior
Plan before the expiration of such Prior Plan shall continue to be subject to
the terms and conditions of such Prior Plan and the applicable Award agreement.
Any adjustments, substitutions, or other actions that may be made or taken in
accordance with Section 4(b) below in connection with the corporate transactions
or events described therein shall, to the extent applied to outstanding Awards
made under the Prior Plan, be deemed made from shares reserved for issuance
under such Prior Plan, rather than this Plan, pursuant to the authority of the
Board under the Prior Plan to make adjustments and substitutions in such
circumstances to the aggregate number and kind of shares reserved for issuance
under the Prior Plan and to Awards granted under the Prior Plan. To the extent
any Award under this Plan is exercised or cashed out or terminates or expires or
is forfeited without a payment being made to the Participant in the form of
Common Stock, the shares subject to such Award that were not so paid, if any,
shall again be available for distribution in connection with Awards under the
Plan; provided, however, that any shares which are available again for Awards
under the Plan also shall count against the limit described in Section 5(b)(i).
If a SAR or similar Award based on Spread Value with respect to shares of Common
Stock is exercised, the full number of shares of Common Stock with respect to
which the Award is measured will nonetheless be deemed distributed for purposes
of determining the maximum number of shares remaining available for delivery
under the Plan. Similarly, any shares of Common Stock that are used by a
Participant as full or partial payment of withholding or other taxes or as
payment for the exercise or conversion price of an Award under the Plan will be
deemed distributed for purposes of determining the maximum number of shares
remaining available for delivery under the Plan.

 

5



--------------------------------------------------------------------------------

(b) Adjustments for Certain Corporate Transactions

 

  (i) In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock in any case after
adoption of the Plan by the Board, the Committee shall make such adjustments or
substitutions with respect to the Plan and the Prior Plan and to Awards granted
thereunder as it deems appropriate to reflect the occurrence of such event,
including, but not limited to, adjustments (A) to the aggregate number and kind
of securities reserved for issuance under the Plan, (B) to the Award limits set
forth in Section 5, (C) to the Performance Goals or Performance Cycles of any
outstanding Performance-Based Awards, and (D) to the number and kind of
securities subject to outstanding Awards and, if applicable, the grant or
exercise price or Spread Value of outstanding Awards. In addition, the Committee
may make an Award in substitution for incentive awards, stock awards, stock
options or similar awards held by an individual who is, previously was, or
becomes an employee of the Company, a subsidiary or an affiliate in connection
with a transaction described in this Section 4(b)(i). Notwithstanding any
provision of the Plan (other than the limitation set forth in Section 4(a)), the
terms of such substituted Awards shall be as the Committee, in its discretion,
determines is appropriate.

 

6



--------------------------------------------------------------------------------

  (ii) Specific Adjustments.

 

  (A) In connection with any of the events described in Section 4(b)(i), the
Committee shall also have authority with respect to the Plan and the Prior Plan
and to Awards granted thereunder (x) to grant Awards (including Stock Options,
SARs, and Other Stock-Based Awards) with a grant price that is less than Fair
Market Value on the date of grant in order to preserve existing gain under any
similar type of award previously granted by the Company or another entity to the
extent that the existing gain would otherwise be diminished without payment of
adequate compensation to the holder of the award for such diminution, and
(y) except as may otherwise be required under an applicable Award agreement, to
cancel or adjust the terms of an outstanding Award as appropriate to reflect the
substitution for the outstanding Award of an award of equivalent value granted
by another entity.

 

  (B) In connection with a spin-off or similar corporate transaction, the
Committee shall also have authority with respect to the Plan and the Prior Plan
and to Awards granted thereunder to make adjustments described in this
Section 4(b) that may include, but are not limited to, (x) the imposition of
restrictions on any distribution with respect to Restricted Stock or similar
Awards and (y) the substitution of comparable Stock Options to purchase the
stock of another entity or SARs, Restricted Stock Units, Deferred Stock Units or
Other Stock-Based Awards denominated in the securities of another entity, which
may be settled in the form of cash, Common Stock, stock of such other entity, or
other securities or property, as determined by the Committee; and, in the event
of such a substitution, references in this Plan and the Prior Plan and in the
applicable Award agreements thereunder to “Common Stock” or “Stock” shall be
deemed to also refer to the securities of the other entity where appropriate.

 

  (iii) In connection with any of the events described in Section 4(b)(i), with
respect to the Plan and the Prior Plan and to Awards granted hereunder, the
Committee is also authorized to provide for the payment of any outstanding
Awards in cash, including, but not limited to, payment of cash in lieu of any
fractional Awards, provided that any such payment shall be exempt from or comply
with the requirements of Section 409A of the Code.

 

7



--------------------------------------------------------------------------------

  (iv) In the event of any conflict between this Section 4(b) and other
provisions of the Plan or the Prior Plan, the provisions of this section shall
control. Receipt of an Award under the Plan shall constitute an acknowledgement
by the Participant receiving such Award of the Committee’s ability to adjust
Awards under the Prior Plans in a manner consistent with this Section 4(b).

Section 5. Awards.

 

(a) General. The types of Awards that may be granted under the Plan are set
forth below. Awards may be granted singly, in combination or in tandem with
other Awards. All Award agreements are incorporated in and constitute part of
the Plan.

 

  (i) Stock Options. A Stock Option represents the right to purchase a share of
Stock at a predetermined grant price. Stock Options granted under the Plan may
be in the form of Incentive Stock Options or Nonqualified Stock Options, as
specified in the Award agreement but no Stock Option designated as an Incentive
Stock Option shall be invalid in the event that it fails to qualify as an
Incentive Stock Option. The term of each Stock Option shall be set forth in the
Award agreement, but no Stock Option shall be exercisable more than ten years
after the grant date. The grant price per share of Common Stock purchasable
under a Stock Option shall not be less than 100% of the Fair Market Value on the
date of grant. Subject to the applicable Award agreement, Stock Options may be
exercised, in whole or in part, by giving written notice of exercise specifying
the number of shares to be purchased. Such notice shall be accompanied by
payment in full of the purchase price by certified or bank check or such other
instrument as the Company may accept (including a copy of instructions to a
broker or bank acceptable to the Company to deliver promptly to the Company an
amount sufficient to pay the purchase price). Unless otherwise determined by the
Committee, payment in full or in part may also be made in the form of Common
Stock already owned by the Participant valued at Fair Market Value on the day
preceding the date of exercise; provided, however, that such Common Stock shall
not have been acquired by the Participant within the six months following the
exercise of a Stock Option or SAR, within six months after the lapse of
restrictions on Restricted Stock, or within six months after the receipt of
Common Stock from the Company, whether in settlement of any Award or otherwise.

 

  (ii) Stock Appreciation Rights. A SAR represents the right to receive a cash
payment, shares of Common Stock, or both (as determined by the Committee), with
a value equal to the Spread Value on the date the SAR is exercised. The grant
price of a SAR shall be set forth in the applicable Award agreement and shall
not be less than 100% of the Fair Market Value on the date of grant. Subject to
the terms of the applicable Award agreement, a SAR shall be exercisable, in
whole or in part, by giving written notice of exercise, but no SAR shall be
exercisable more than ten years after the grant date.

 

8



--------------------------------------------------------------------------------

  (iii) Other Stock-Based Awards. Other Stock-Based Awards are Awards, other
than Stock Options, SARs, Restricted Stock, Restricted Stock Units, or Deferred
Stock Units, that are denominated in, valued in whole or in part by reference
to, or otherwise based on or related to, Common Stock. The grant, purchase,
exercise, exchange or conversion of Other Stock-Based Awards granted under this
subsection (iii) shall be on such terms and conditions and by such methods as
shall be specified by the Committee. Where the value of an Other Stock-Based
Award is based on the Spread Value, the grant price for such an Award will not
be less than 100% of the Fair Market Value on the date of grant.

 

  (iv) Restricted Stock. Shares of Restricted Stock are shares of Common Stock
that are awarded to a Participant and that during the Restricted Period may be
forfeitable to the Company upon such conditions as may be set forth in the
applicable Award agreement. Except as provided in the applicable Award
agreement, Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered during the Restricted Period. Except as provided in the
applicable Award agreement, a Participant shall have with respect to such
Restricted Stock all the rights of a holder of Common Stock during the
Restricted Period.

 

  (v) Restricted Stock Units and Deferred Stock Units. Restricted Stock Units
and Deferred Stock Units represent the right to receive shares of Common Stock,
cash, or both (as determined by the Committee) upon satisfaction of such
conditions as may be set forth in the applicable Award agreement. Except as
provided in the applicable Award agreement, Restricted Stock Units and Deferred
Stock Units may not be sold, assigned, transferred, pledged or otherwise
encumbered during the Restricted Period. Except as provided in the applicable
Award agreement, a Participant shall have with respect to such Restricted Stock
Units and Deferred Stock Units none of the rights of a holder of Common Stock
unless and until shares of Common Stock are actually delivered in satisfaction
of the restrictions and other conditions of such Restricted Stock Units or
Deferred Stock Units.

 

  (vi) Incentive Awards. Incentive Awards are performance-based Awards that are
expressed in U.S. currency or Common Stock or any combination thereof. Incentive
Awards shall either be Annual Incentive Awards or Long-Term Incentive Awards.

 

9



--------------------------------------------------------------------------------

(b) Maximum Awards. Subject to the exercise of the Committee’s authority
pursuant to Section 4:

 

  (i) The total number of shares of Common Stock subject to Stock Options and
SARs awarded during any calendar year to any Participant shall not exceed
3,000,000 shares.

 

  (ii) The total amount of any Annual Incentive Award awarded to any Participant
with respect to any Performance Cycle, taking into account the cash and the Fair
Market Value of any Common Stock payable with respect to such Award, shall not
exceed $10,000,000.

 

  (iii) The total amount of any Long-Term Incentive Award awarded to any
Participant with respect to any Performance Cycle shall not exceed 400,000
shares of Common Stock multiplied by the number of years in the Performance
Cycle or, in the case of Awards expressed in currency, $8,000,000 multiplied by
the number of years in the Performance Cycle.

 

  (iv) An amount not in excess of 1,000,000 shares of Common Stock may be issued
or issuable to any Participant in a calendar year pursuant to Restricted Stock,
Restricted Stock Units, Deferred Stock Units, and Other Stock-Based Awards,
except that Other Stock-Based Awards with values based on Spread Values shall
not be included in this limitation.

 

(c) Performance-Based Awards. Any Awards granted pursuant to the Plan may be in
the form of performance-based Awards through the application of Performance
Goals and Performance Cycles.

 

(d) Vesting. Awards granted under the Plan shall vest at such time or times as
shall be determined by the Committee; provided, however, that no condition
relating to the vesting of an Award that is based upon Performance Goals shall
be based on a Performance Cycle of less than one year, and no condition that is
based upon continued employment or the passage of time alone shall provide for
vesting of an Award more rapidly than in installments over three years from the
date the Award is made, except (i) upon the death, disability or retirement of
the Participant, in each case as specified in the Award agreement (ii) upon a
Change in Control, as specified in Section 6 of the Plan, (iii) for Stock
Options and SARs, (iv) for any Award paid in cash, and (v) for up to 8,400,000
(equal to 5% of authorized shares) shares of Common Stock that may be subject to
Awards without any minimum vesting period.

 

10



--------------------------------------------------------------------------------

Section 6. Change in Control Provisions.

 

(a) Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control (as defined below in
Section 6(b)):

 

  (i) If and to the extent that outstanding Awards, other than Incentive Awards,
under the Plan (A) are assumed by the successor corporation (or affiliate
thereto) or (B) are replaced with equity awards that preserve the existing value
of the Awards at the time of the Change in Control and provide for subsequent
payout in accordance with a vesting schedule and Performance Goals, as
applicable, that are the same or more favorable to the Participants than the
vesting schedule and Performance Goals applicable to the Awards, then all such
Awards or such substitutes thereof shall remain outstanding and be governed by
their respective terms and the provisions of the Plan subject to
Section 6(a)(iv) below.

 

  (ii) If and to the extent that outstanding Awards, other than Incentive
Awards, under the Plan are not assumed or replaced in accordance with
Section 6(a)(i) above, then upon the Change in Control the following treatment
(referred to as “Change-in-Control Treatment”) shall apply to such Awards:
(A) outstanding Options and SARs shall immediately vest and become exercisable;
(B) the restrictions and other conditions applicable to outstanding Restricted
Shares, Restricted Stock Units and Stock Awards, including vesting requirements,
shall immediately lapse; and (C) such Awards shall be free of all restrictions
and fully vested.

 

  (iii) If and to the extent that outstanding Awards under the Plan are not
assumed or replaced in accordance with Section 6(a)(i) above, then in connection
with the application of the Change-in-Control Treatment set forth in
Section 6(a)(ii) above, the Board may, in its sole discretion, provide for
cancellation of such outstanding Awards at the time of the Change in Control in
which case a payment of cash, property or a combination thereof shall be made to
each such Participant upon the consummation of the Change in Control that is
determined by the Board in its sole discretion and that is at least equal to the
excess (if any) of the value of the consideration that would be received in such
Change in Control by the holders of the securities of Kraft Foods Inc. relating
to such Awards over the exercise or purchase price (if any) for such Awards.

 

  (iv) If and to the extent that (A) outstanding Awards are assumed or replaced
in accordance with Section 6(a)(i) above and (B) a Participant’s employment
with, or performance of services for, the Company is terminated by the Company
for any reasons other than Cause or, by such Participant eligible to participate
in the Kraft Foods Inc. Change in Control Plan for Key Executives, for Good
Reason, in each case, within the two-year period commencing on the Change in
Control, then, as of the date of such Participant’s termination, the
Change-in-Control Treatment set forth in Section 6(a)(ii) above shall apply to
all assumed or replaced Awards of such Participant then outstanding.

 

11



--------------------------------------------------------------------------------

  (v) Outstanding Options or SARs that are assumed or replaced in accordance
with Section 6(a)(i) may be exercised by the Participant in accordance with the
applicable terms and conditions of such Award as set forth in the applicable
award agreement or elsewhere; provided, however, that Options or SARs that
become exercisable in accordance with Section 6(a)(iv) may be exercised until
the expiration of the original full term of such Option or SAR notwithstanding
the other original terms and conditions of such Award.

 

  (vi) Any Incentive Awards relating to Performance Cycles completed prior to
the year in which the Change in Control occurs that have been earned but not
paid shall become immediately payable in cash upon the Change in Control. In
addition, each Participant who has been awarded an Incentive Award for any
current performance cycle shall be deemed to have earned a pro rata Incentive
Award equal to the product of (A) such Participant’s target award opportunity
for such Performance Cycle, and (B) a fraction, the numerator of which is the
number of full or partial months that have elapsed since the beginning of such
Performance Cycle to the date on which the Change in Control occurs, and the
denominator of which is the total number of months in such Performance Cycle,
and such amount shall become immediately payable in cash upon the Change in
Control.

 

  (vii) Except as otherwise specified in an Award Agreement, any of the
foregoing Change in Control provisions that change the timing of payment of an
Award shall not be applicable to an Award subject to Section 409A of the
Code. For the avoidance of doubt, the foregoing is applicable to Awards issued
before and existing on the date this amendment to the Plan is being made as well
as to Awards issued after such date.

 

(b) Definition of Change in Control. “Change in Control” means the occurrence of
any of the following events:

 

  (i) Acquisition of 20% or more of the outstanding voting securities of the
Company by another entity or group; excluding, however, the following:

 

  (A) any acquisition by the Company or any of its Affiliates;

 

  (B) any acquisition by an employee benefit plan or related trust sponsored or
maintained by the Company or any of its Affiliates; or

 

  (C) any acquisition pursuant to a merger or consolidation described in
Section 6(b)(iii);

 

  (ii) During any consecutive 24-month period, persons who constitute the Board
at the beginning of such period cease to constitute at least 50% of the Board;
provided that each new Board member who is approved by a majority of the
directors who began such 24 month period shall be deemed to have been a member
of the Board at the beginning of such 24 month period;

 

12



--------------------------------------------------------------------------------

  (iii) The consummation of a merger or consolidation of the Company with
another company, and the Company is not the surviving company; or, if after such
transaction, the other entity owns, directly or indirectly, 50% or more of the
outstanding voting securities of the Company; excluding, however, a transaction
pursuant to which all or substantially all of the individuals or entities who
are the beneficial owners of the outstanding voting securities of the Company
immediately prior to such transaction will beneficially own, directly or
indirectly, more than 50% of the combined voting power of the outstanding
securities entitled to vote generally in the election of directors (or similar
persons) of the entity resulting from such transaction (including, without
limitation, an entity which as a result of such transaction owns the Company
either directly or indirectly) in substantially the same proportions relative to
each other as their ownership, immediately prior to such transaction, of the
outstanding voting securities; or

 

  (iv) The consummation of a plan of complete liquidation of the Company or the
sale or disposition of all or substantially all of the Company’s assets, other
than a sale or disposition pursuant to which all or substantially all of the
individuals or entities who are the beneficial owners of the outstanding voting
securities of the Company immediately prior to such transaction will
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors (or similar persons) of the entity purchasing or acquiring the
Company’s assets in substantially the same proportions relative to each other as
their ownership, immediately prior to such transaction, of the outstanding
voting securities of the Company.

Section 7. Plan Amendment and Termination.

 

(a) The Board may at any time and from time to time amend the Plan in whole or
in part; provided, however, that if an amendment to the Plan (i) would
materially increase the benefits accruing to the Participants, (ii) would
materially increase the number of securities which may be issued under the Plan,
(iii) would materially modify the requirements for participation in the Plan or
(iv) must otherwise be approved by the shareholders of the Company in order to
comply with applicable law or the rules of the New York Stock Exchange or, if
the shares of Common Stock are not traded on the New York Stock Exchange, the
principal national securities exchange upon which the shares of Common Stock are
traded or quoted, then, such amendment will be subject to shareholder approval
and will not be effective unless and until such approval has been obtained.

 

13



--------------------------------------------------------------------------------

(b) Except in connection with a corporate transaction or event described in
Section 4(b) of the Plan, the terms of outstanding Awards may not be amended to
reduce the exercise price of outstanding Stock Options or the base price of
outstanding SARs, or cancel outstanding Stock Options or SARs in exchange for
cash, other Awards or Stock Options or SARs with an exercise price or base
price, as applicable, that is less than the exercise price of the original Stock
Option or base price of the original SAR, as applicable, without shareholder
approval.

 

(c) Subject to Section 7(b) hereof, the Board may amend the terms of any Award
theretofore granted under the Plan prospectively or retroactively, but subject
to Section 4(b) of the Plan, no such amendment shall impair the rights of any
Participant without his or her consent. The Board may, in its discretion,
terminate the Plan at any time. Termination of the Plan will not affect the
rights of Participants or their successors under any Awards outstanding
hereunder and not exercised in full on the date of termination.

Section 8. Payments and Payment Deferrals.

Payment of Awards may be in the form of cash, Common Stock, other Awards or
combinations thereof as the Committee shall determine, and with such
restrictions as it may impose. The Committee, either at the time of grant or by
subsequent amendment, may require or permit deferral of the payment of Awards
under such rules and procedures as it may establish; provided, however, that any
Stock Options, SARs, and similar Other Stock-Based Awards that are not otherwise
subject to Section 409A of the Code but would be subject to Section 409A of the
Code if a deferral were permitted, shall not be subject to any deferral. It also
may provide that deferred settlements include the payment or crediting of
interest or other earnings on the deferred amounts, or the payment or crediting
of dividend equivalents where the deferred amounts are denominated in Common
Stock equivalents. Any deferral and related terms and conditions shall comply
with Section 409A of the Code and any regulations or other guidance thereunder.

Section 9. Dividends and Dividend Equivalents.

The Committee may provide that any Awards under the Plan, other than Stock
Options or SARs, earn dividends or dividend equivalents. Such dividends or
dividend equivalents may be paid currently, except in the case of Other
Stock-Based Awards in which any applicable Performance Goals have not been
achieved, or may be credited to a Participant’s Plan account. Any crediting of
dividends or dividend equivalents may be subject to such restrictions and
conditions as the Committee may establish, including reinvestment in additional
shares of Common Stock or Common Stock equivalents.

Section 10. Transferability.

Except as provided in the applicable Award agreement or otherwise required by
law, Awards shall not be transferable or assignable other than by will or the
laws of descent and distribution. In no event may any Award be transferred in
exchange for consideration.

 

14



--------------------------------------------------------------------------------

Section 11. Award Agreements.

Each Award under the Plan shall be evidenced by a written agreement (which may
be electronic and need not be signed by the recipient unless otherwise specified
by the Committee) that, subject to Section 5(d) of the Plan, sets forth the
terms, conditions and limitations for each Award. Such terms may include, but
are not limited to, the term of the Award, vesting and forfeiture provisions,
and the provisions applicable in the event the Participant’s employment
terminates. Subject to Section 7 of the Plan, the Committee may amend an Award
agreement, provided that, except as set forth in any Award agreement or as
necessary to comply with applicable law or avoid adverse tax consequences to
some or all Participants, no such amendment may materially and adversely affect
an Award without the Participant’s consent.

Section 12. Unfunded Status Plan.

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that, unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

Section 13. General Provisions.

 

(a) The Committee may require each person acquiring shares of Common Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to the distribution thereof.
The certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer.

All certificates for shares of Common Stock or other securities delivered under
the Plan shall be subject to such stock transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations and other
requirements of the Commission, any stock exchange upon which the Common Stock
is then listed, and any applicable Federal, state or foreign securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.

 

(b) Nothing contained in the Plan shall prevent the Company, or a subsidiary or
an affiliate thereof, from adopting other or additional compensation
arrangements for their respective employees.

 

15



--------------------------------------------------------------------------------

(c) Neither the adoption of the Plan nor the granting of Awards under the Plan
shall confer upon any employee any right to continued employment nor shall they
interfere in any way with the right of the Company, or a subsidiary or an
affiliate thereof, to terminate the employment of any employee at any time.

 

(d) No later than the date as of which an amount first becomes includible in the
gross income of the Participant for income tax purposes with respect to any
Award under the Plan, the Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any Federal,
state, local or foreign taxes of any kind which are required by law or
applicable regulation to be withheld with respect to such amount. Unless
otherwise determined by the Committee, withholding obligations arising from an
Award may be settled with Common Stock, including Common Stock that is part of,
or is received upon exercise or conversion of, the Award that gives rise to the
withholding requirement. In no event shall the Fair Market Value of the shares
of Common Stock to be withheld and delivered pursuant to this Section 13(d) to
satisfy applicable withholding taxes in connection with the benefit exceed the
minimum amount of taxes required to be withheld. The obligations of the Company
under the Plan shall be conditional on such payment or arrangements, and the
Company, its subsidiaries and its affiliates shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment otherwise due to
the Participant. The Committee may establish such procedures as it deems
appropriate, including the making of irrevocable elections, for the settling of
withholding obligations with Common Stock.

 

(e) The Plan and all Awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the Commonwealth of Virginia,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of the Plan to the substantive law of
another jurisdiction. Unless otherwise provided in an Award, recipients of an
Award under the Plan are deemed to submit to the exclusive jurisdiction and
venue of the Federal or state courts of the Commonwealth of Virginia, to resolve
any and all issues that may arise out of or relate to the Plan or any related
Award.

 

(f) All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

16



--------------------------------------------------------------------------------

(g) The Plan and all Awards made hereunder shall be interpreted, construed and
operated to reflect the intent of the Company that all aspects of the Plan and
the Awards shall be interpreted either to be exempt from the provisions of
Section 409A of the Code or, to the extent subject to Section 409A of the Code,
comply with Section 409A of the Code and any regulations and other guidance
thereunder. This Plan may be amended at any time, without the consent of any
party, to avoid the application of Section 409A of the Code in a particular
circumstance or that is necessary or desirable to satisfy any of the
requirements under Section 409A of the Code, but the Company shall not be under
any obligation to make any such amendment. Nothing in the Plan shall provide a
basis for any person to take action against the Company or any affiliate based
on matters covered by Section 409A of the Code, including the tax treatment of
any amount paid or Award made under the Plan, and neither the Company nor any
of its affiliates shall under any circumstances have any liability to any
participant or his estate for any taxes, penalties or interest due on amounts
paid or payable under the Plan, including taxes, penalties or interest imposed
under Section 409A of the Code.

 

(h) If any provision of the Plan is held invalid or unenforceable, the
invalidity or unenforceability shall not affect the remaining parts of the Plan,
and the Plan shall be enforced and construed as if such provision had not been
included.

 

(i) The Plan was approved by stockholders and became effective on May 20, 2009.
No Awards shall be made after May 20, 2019, provided that any Awards granted
prior to that date may extend beyond it.

 

17